Citation Nr: 0611472	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-32 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (initial) rating for major 
depressive disorder, now rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to March 
1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 10 percent rating for a major 
depressive disorder effective July 3, 2000.  A March 2001 
rating decision increased the rating to 50 percent disabling 
effective July 3, 2000.  A September 2003 rating decision 
continued the 50 percent rating but changed the effective 
date to March 27, 2000. 


FINDINGS OF FACT

1.  Prior to October 12, 2004, the veteran's major depressive 
manifested depressed mood, anxiety, loss of sleep, and work 
productivity was adversely affected leading to financial 
difficulties and homelessness; however, he was still able to 
perform some work because his cognitive functions and speech 
were normal with no delusions, hallucinations, suicide 
ideations, panic attacks, or lack of impulse control.

2.  As of October 12, 2004, the veteran's major depressive 
disorder is manifested by occupational and social impairment 
due to depressed mood, anxiety, fleeting suicide ideations, 
dysfunctional relationships, difficulty adapting to stressful 
circumstances, and occasional lack of personal care but 
without memory loss, panic attacks, delusions, grossly 
inappropriate behavior, or impairment of thought process or 
communications.  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent were not 
met prior to October 12, 2004; the criteria for a 70 percent 
rating, but not higher, have been met as of October 12, 2004.  
38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.1, 4.3, 4.6, 
4.126, 4.130 (Diagnostic Code 9433) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002; rating 
decisions in January 2001, March 2001, and September 2003; 
and a statement of the case in September 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the November 2004 
supplemental statement of the case.  While the veteran 
submitted additional evidence subsequent to that date, he 
waived RO consideration of that evidence.

Also, VA has obtained all relevant, identified, and available 
evidence has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also obtained a medical examination.  VA has satisfied both 
the notice and duty to assist provisions of the law.

The veteran has a service-connected major depressive 
disorder, currently rated as
50 percent disabling.  He seeks a higher initial rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify 
the various disabilities. 
VA must take into account the veteran's entire medical 
history and circumstances.
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).   Since the veteran timely appealed the rating 
initially assigned for his disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

A 50 percent rating is warranted where the evidence shows 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

The next higher rating, a 70 percent rating, is assigned when 
a psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In a March 2001 VA examination, the veteran was diagnosed 
with recurrent major depression.  The physician noted that 
although he was married twice, he lived alone and had no 
contact with a teenage son.  He also noted that the veteran 
experienced decreased concentration, loss of sleep, and 
feelings of hopelessness in part because he was unable to 
work on his charter fishing boat due to arthritis in his 
wrist.  However, the veteran's insight and judgment were good 
and his speech was articulate.  He experienced no 
hallucinations or suicide ideations.  The physician assigned 
a global assessment of functioning (GAF) score of 60.  

In October 2004, a VA physician reaffirmed the diagnosis of 
chronic and recurrent major depression that he described as 
"...a bit more severe than his previous evaluation in the year 
2001."  He noted that the veteran was experiencing seizures 
that precluded him from obtaining the fishing boat captain's 
license that he had worked hard to earn.  The veteran's 
appearance was disheveled.  Unable to work regularly, the 
veteran was homeless with no contact with his family.  He 
worked periodically on the docks loading fish and had last 
worked approximately six weeks prior to the examination.  
Although he occasionally stayed on a friend's boat and 
interacted with people on the dock where he sought temporary 
work, he did not routinely associate with other people.  He 
continued to lose sleep and was now occasionally forgetful.  
His range of affect was restricted with symptoms of 
depression and anxiety.  However, he continued to display 
intact judgment and cognitive functions with no 
hallucinations or suicide ideations.  The physician assigned 
a GAF of 50. 

Subsequently, the veteran received treatment at a VA 
outpatient clinic in Key West, Florida.  The records of this 
treatment were not considered by the RO in the supplemental 
statement of the case in November 2004, and the veteran 
waived the right to have the RO consider this additional 
evidence. 

In November 2004, a VA psychiatrist noted the same symptoms 
as were noted in the October 2004 examination but 
additionally noted that the veteran had occasional suicide 
ideations without a firm plan or the courage to carry it out.  
In August 2004, another examiner noted similar symptoms 
except that the veteran no longer had suicide ideations and 
appeared to be well groomed and capable of his own personal 
care.  This examiner assigned a GAF of 65. 

In January and February 2005, the psychiatrist from November 
2004 noted that the veteran's seizures and inability to work 
as a boat captain caused his depression to become more 
prominent.  He noted that the veteran was struggling with 
severe stressors and had again experienced occasional 
"fleeting" suicide ideations.  The veteran's grooming and 
hygiene were only fair.  His affect was sad and anxious, with 
crying spells.  He remained socially isolated.  However, the 
veteran still maintained logical and coherent thought 
processes with no hallucinations or delusions.  His cognition 
and memory were grossly intact, but his insight and judgment 
were only fair.  The psychiatrist did not assign a GAF. 

The Board concludes that the veteran's diagnosed depression 
met the criteria for a rating no higher than 50 percent in 
March 2001.  His depressed mood, anxiety, loss of sleep, and 
physical limitations contributed to impaired work and social 
relationships.  His work productivity was adversely affected 
leading to financial difficulties and homelessness.  However, 
he was still able to perform some work because his cognitive 
functions and speech were normal with no delusions, 
hallucinations, suicide ideations, panic attacks, or lack of 
impulse control. 

Medical evidence starting in October 2004 showed a generally 
declining trend with additional difficulty responding to 
stressful circumstances.  The onset of seizures caused the 
veteran to be denied a license to carry on his business.  The 
veteran experienced near continuous depression with 
additional symptoms such as crying spells, fleeting suicide 
ideations, forgetfulness, and deterioration in personal care.  
His work productivity declined causing a worsened financial 
condition, and he became more socially isolated.  Although 
the veteran showed some improvement in August 2004, the most 
recent treatment notes of January 2005 showed a return to the 
declining condition.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the Board concludes that, starting from the date 
of the October 2004 examination, his condition most nearly 
approximates the criteria for a 70 percent rating.  

However, the veteran's major depressive disorder does not 
meet the criteria for the next higher rating of 100 percent.  
There is no evidence of gross impairment of thought processes 
or communication.  He displays no grossly inappropriate 
behavior, delusions, or hallucinations.  There is no evidence 
that he is in persistent danger of hurting himself or others.  
He is able to maintain a minimum level of personal hygiene 
and perform activities of daily living.  While the evidence 
shows that he is unable to work in his chosen field as a 
charter boat captain, the evidence does not show that the 
veteran's major depression results in total occupational 
impairment.

In sum, the weight of the evidence demonstrates a rating 
greater than 50 percent is not warranted prior to October 12, 
2004.  However, the Board finds that a rating of 70 percent 
is warranted as of October 12, 2004, the date of the 
examination that demonstrates an increase in the severity of 
the veteran's major depressive disorder.


ORDER

Entitlement to a rating greater than 50 percent for major 
depressive disorder, prior to October 12, 2004, is denied.

Entitlement to a 70 percent rating for major depressive 
disorder is granted, effective October 12, 2004, subject to 
the laws and regulations governing the disbursement of 
monetary benefits. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


